Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 1 of 9 PageID #: 37355



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



BIO-RAD LABORATORIES, INC. and THE
UNIVERSITY OF CHICAGO,

                     Plaintiffs,
                                        C.A. No. 15-152-RGA
                v.

10X GENOMICS, INC.,

                     Defendant.



   DEFENDANT 10X GENOMICS, INC.’S BENCH MEMORANDUM REGARDING
                ADMISSIBILITY OF COPYING EVIDENCE


Of Counsel:

TENSEGRITY LAW GROUP LLP              RICHARDS, LAYTON & FINGER

Matthew Powers                        Frederick L. Cottrell, III (#2555)
Robert Gerrity                        Jason J. Rawnsley (#5379)
555 Twin Dolphin Drive                One Rodney Square
Suite 650                             920 North King Street
Redwood Shores, CA 94065              Wilmington, DE 19801
Tel: (650) 802-6000                   Tel: (302) 651-7550

Azra Hadzimehmedovic
8260 Greensboro Dr.
Suite 260
McLean, VA 22102-3848                 Attorneys for Defendant 10X Genomics, Inc.
Tel: (650) 802-6000

IRELL & MANELLA LLP

David I. Gindler
Alan J. Heinrich
Lauren N. Drake
Elizabeth C. Tuan
1800 Avenue of the Stars, Suite 900



  RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 2 of 9 PageID #: 37356



Los Angeles, CA 90067
Tel: (310) 277-1010
Michael H. Strub, Jr. (mstrub@irell.com)
Dennis J. Courtney (dcourtney@irell.com)
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660
Tel: (949) 760-0991

DATED: November 2, 2018




  RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 3 of 9 PageID #: 37357



          10X seeks to introduce evidence that substantial portions of the prior art Quake

application1 were copied into the provisional application to which each of the Ismagilov patents

claims priority. The provisional application is relevant to the priority date of the invention. And

evidence that Ismagilov copied passages from Quake is highly relevant to Dr. Ismagilov’s

credibility, as well as invalidity and damages. 10X provides this brief to address the evidence of

copying and its relevance to the issues in the case.

          Bio-Rad relies on the provisional application for its claimed priority date, which is Bio-

Rad’s burden to establish and which is relevant to enablement, anticipation, and obviousness.

Anticipation, obviousness, and enablement are measured from the perspective of a person of

ordinary skill in the art at the time the invention was made. Throughout this case, Bio-Rad has

maintained that its patents are entitled to a priority date of no later than May 9, 2002—based on

the filing date of the provisional application. D.I. 95-1 (Plaintiffs’ First Supplemental Response

to Interrogatory No. 1) at 167-170; Ex. 1 (Sia Rebuttal Report), ¶ 61 (“I understand that the ’091,

’407, and ’193 Patents claims priority to the ’927 Application. The inventive concepts above

from the ’091, ’407, and ’193 Patents were originally embodied in the ’927 Application.”)

(internal citations omitted).

          10X relied on that argument in selecting and narrowing its prior art references. For

example, the Thorsen Thesis, upon which 10X currently relies to establish the secondary

consideration of simultaneous invention for invalidity, would be anticipatory prior art if Bio-Rad

does not rely on the provisional application for priority. Bio-Rad is not entitled to the May 2002

priority date in the absence of the provisional application. Bio-Rad’s attempt to exclude evidence

of the provisional application, just days before trial, unfairly prejudices 10X.


1
    WO 02/23163 (“Quake”).

                                                  -1-
     RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 4 of 9 PageID #: 37358



         The experts in this case also relied on that priority date in evaluating enablement,

anticipation, and obviousness. For example, Professor Hsueh-Chia Chang opines that the

surfactants listed in the provisional application would not stabilize droplets for off-chip

reactions. See, e.g., Ex. 2 (Chang Report), ¶¶ 267-69.

         Further, Bio-Rad’s reliance on the provisional is inconsistent with—and, accordingly,

relevant to—its position that Quake did not disclose the “providing conditions suitable” step

required by two of the Ismagilov patents. See D.I. 263 (Plaintiffs’ Opposition to 10X’s MSJ) at

28. This argument is premised on Plaintiffs’ position that Quake does not disclose “surfactants

for stabilizing biochemical reagents in a droplet.” Id. The jury should know that the list of

“exemplary surfactants” and “preferred surfactants” disclosed in the provisional patent

application were copied directly from Quake. See, e.g., Ex. 2, ¶¶ 267-69.

         The copying is relevant. Sixteen out of thirty-four pages of Ismagilov’s provisional

patent application contain text copied from Quake. See Ex. 3 (Ismagilov Provisional Application)

at DTX-0386.0012–.0039.2 These portions, copied nearly verbatim from Quake into the

Ismagilov provisional application, cover key droplet microfluidic concepts that Bio-Rad has now

attributed to the features claimed in the supposedly “foundational” Ismagilov patents, including:

         Droplet formation, including descriptions of the physical architecture of exemplary
          microfluidic chips for forming and analyzing droplets or plugs, including channels,
          droplet/plug-forming regions, and detection regions. See, e.g., Ex. 3 at DTX-0386.0035-
          0036, Ex. 4 (Quake) at RI00121001 (“Preferably, the sample inlet intersects the
          [first/main] channel such that the pressurized sample solution is introduced into the
          [first/main] channel at an angle perpendicular to a stream of fluid passing through the
          [first/main] channel. For example, in preferred embodiments, the sample inlet and the
          [first/main] channel intercept at a T-shaped junction; i.e., such that the sample inlet is
          perpendicular (90 degrees) to the [first/main] channel. However the sample inlet may
          intercept the [first/main] channel at any angle, and need not introduce the sample fluid to

2
  The material copied from Quake into the Ismagilov provisional largely carries over into the
issued patents, with minor wording changes. See Ex. 5 (’407 patent).


                                                  -2-
    RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 5 of 9 PageID #: 37359



           the [first/main] channel at an angle that is perpendicular to that flow.”).3 This includes
           exemplary microfluidic chips with a reservoir for loading a sample, an inlet port, a
           “variety of channels for sample flow and mixing.” Ex. 3 at DTX-0386.0035, Ex. 4 at
           RI00121000. The “typical analysis unit” includes a plug-forming “region generally
           compris[ing] a junction between the sample inlet and the [first/main] channel” for
           dividing the sample into droplets/plugs separated by carrier fluids. Ex. 3 at DTX-
           0386.0035-0036, Ex. 4 at RI00121001.

          Conducting reactions in droplets, including using droplets as “microreactors for chemical
           reactions (including biochemical reactions).” Ex. 3 at DTX-0386.0016, Ex. 4 at
           RI00121005. This includes methods of analyzing enzymes “by the extent to which they
           catalyze chemical reactions of a substrate (conversely, substrate can be analyzed and/or
           sorted by the level of chemical reactivity catalyzed by an enzyme)” and analyzing
           “[c]ells and virions” “according to whether they contain or produce a particular protein.”
           Ex. 3 at DTX-0386.0028, Ex. 4 at RI00121009

         Surfactants, including the use of surfactants to “aid in controlling or optimizing droplet
          size, flow and uniformity, for example by reducing the shear force needed to extrude or
          inject droplets into an intersecting channel. This may affect [plug/droplet] volume and
          periodicity, or the rate or frequency at which [plugs/droplets] break off into an
          intersecting channel.”4 Ex. 3 at DTX-0386.0017, Ex. 4 at RI00121012. Further, the
          portions copied from Quake directly into the Ismagilov provisional application (and later,
          the Ismagilov patents) warn that when droplets or plugs are used as microreactors for
          biochemical reactions, “a water soluble surfactant such as SDS may denature or
          inactivate the contents of the” droplet or plug. Ex. 3 at DTX-00386.0016, Ex. 4 at
          RI0021005.

         Droplet detection manipulation, including sorting plugs/droplets “based on the detection
          or measurement of a characteristic, marker,” etc. Ex. 3 at DTX-0386.0026-0028, Ex. 4 at
          RI00121011-17; see also Ex. 3 at DTX-0386.0028, Ex. 4 at RI00121009 (“A preferred
          detector is an optical detector, such as a microscope, which may be coupled with a
          computer and/or other image processing or enhancement devices to process images or
          information produced by the microscope using known techniques. For example,
          molecules can be analyzed and/or sorted by size or molecular weight.”).

          This copied material appears throughout the “Detailed Description of the Invention.”

Ex. 3 at DTX-00386.0011-0039. Indeed, “preferred embodiments” of the alleged Ismagilov


3
  The Ismagilov patents refer to the channel through which the carrier fluid flows as the “first”
channel, while Quake refers to this channel as the “main” channel. In numerous paragraphs of
the Ismagilov provisional application, portions of Quake are copied directly into the provisional
application, changing only the word “main” to the word “first.”
4
    The Ismagilov patents use the term “plug,” while Quake uses the term “droplet.”

                                                   -3-
     RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 6 of 9 PageID #: 37360



inventions are directly copied from Quake. See, e.g., id at DTX-0386.0013, 0015, 0016-0017,

0026-0027, 0028, 0029, 0030, 0032, 0034, 0035-0037 (describing “preferred embodiments” or

elements of “the invention” copied from Quake).

        Copying is relevant to Dr. Ismagilov’s credibility. Dr. Ismagilov did not attribute the

copied portions of his specification to Quake. Instead, he signed an inventor’s oath attesting that

he “believe[d]” himself to be “the original inventor or an original joint inventor of a claimed

invention in the application for which the oath or declaration is being submitted.” 37 C.F.R.

§ 1.63(a)(3). Dr. Ismagilov is also an academic and bound by his university’s code of conduct

and academic norms. Those norms require carefully crediting others’ work. Dr. Ismagilov’s

statement to the Patent Office and his violation of community norms are both relevant to his

credibility to the jury.

        Copying is relevant to invalidity. 10X will show that the Ismagilov patents are invalid

because, among other reasons, they are obvious in light of Quake in combination with one or

more other references. According to the Supreme Court, one of the most important factors in

determining obviousness is an evaluation of the “differences between the prior art and the claims

at issue.” Graham v. John Deere Co., 383 U.S. 1, 17 (1966). Demonstrating the extent of the

copying of Quake into the Ismagilov provisional application (and later, into the Ismagilov

patents) will aid the jury in evaluating the differences between Quake and the patents in suit (or

lack thereof). As Prof. Chang, 10X’s invalidity expert, testified in his report, “[t]he similarities

between Quake and [the Ismagilov patents]—which appear to be a direct result from the copying

of Quake’s PCT application into the Ismagilov provisional application—serve to demonstrate

how Quake anticipates or renders obvious the claims of the Ismagilov patents[.]” Ex. 2 (Chang

Report), ¶ 143; see also Ex. 6 (Chart Comparing Copied Portions). Moreover, because a POSA is



                                                 -4-
   RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 7 of 9 PageID #: 37361



presumed to have knowledge of all prior art, a POSA in this case would necessarily be aware that

Ismagilov copied large portions of Quake into his own provisional application and patents. See

Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 963 (Fed. Cir. 1986) (“The

person of ordinary skill is a hypothetical person who is presumed to be aware of all the pertinent

prior art.”). To exclude this evidence of copying would improperly remove a key component of a

POSA’s necessary knowledge of the prior art.

       Ismagilov’s copying is also relevant to secondary considerations, another Graham factor.

383 U.S. at 17. As part of their “praise” arguments, Bio-Rad and its expert, Dr. Sia, have

contended that the Ismagilov patents “include numerous novel elements, including the ability to

use microfluidic droplets as compartmentalized microreactors.” Ex. 1, ¶ 638 (emphasis added).

But the Ismagilov provisional application directly copies the concept of using droplets as

microreactors from Quake. As copied from Quake, the Ismagilov provisional application

discloses “embodiments where aqueous [plugs/droplets] are used as microreactors for chemical

reactions (including biochemical reactions) or are used to analyze and/or sort biomaterials.

Ex. 3 at DTX-0386.0016 (emphasis added). This copying undermines Dr. Sia’s arguments,

including his argument that “Dr. Ismagilov and his group’s inventions include numerous novel

elements, the overarching novel feature being the ability to use microfluidic droplets as

compartmentalized microreactors.” Ex. 1, ¶ 640. Much of Bio-Rad’s alleged “praise” evidence

relates to this supposed “overarching novel feature”—which, as demonstrated by the copying

from Quake, cannot be attributed to Ismagilov.

       Copying is relevant to damages. Ismagilov’s copying is also relevant to damages. See

Ex. 7 (Sullivan Report) at § 6.1 (Sullivan explaining that “[t]he technologies claimed in the

patents-in-suit do not offer significant benefits over prior art,” and citing Chang Report ¶¶ 135-



                                                 -5-
  RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 8 of 9 PageID #: 37362



201). Bio-Rad maintains that the Ismagilov patents are “fundamental” and “important” patents

for conducting reactions in droplets. But the portions copied from Quake describe droplets that

“are used as microreactors for chemical reactions (including biochemical reactions).” Ex. 3 at

DTX-0386.0016. The content and extent of Ismagilov’s copying shows that, if the Ismagilov

patents describe any patentable invention, they are limited to minor advances in the art. This

evidence is designed to “show[] the jury the small differences between the invention and prior

art,” and will “demonstrate[] that many of the benefits [patentee] attributed to the [claimed

invention] were already present in the prior art.” Exmark Mfg. Co. Inc. v. Briggs & Stratton

Power Prod. Grp., LLC, 879 F.3d 1332, 1351 (Fed. Cir. 2018) (finding abuse of discretion when

district court excluded evidence of similarities between invention and prior art used to support a

lower a royalty rate).

       Bio-Rad will not be unfairly prejudiced by evidence of copying or introduction of the

provisional. The provisional application and Dr. Ismagilov’s copying of Quake is relevant. The

jury is entitled to consider this evidence, which does not unfairly prejudice Bio-Rad. See, e.g.,

Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir. 1980) (Rule 403 “does not offer protection against

evidence that is merely prejudicial, in the sense of being detrimental to a party’s case. Rather, the

rule only protects against evidence that is unfairly prejudicial.”). Bio-Rad enjoys the presumption

of validity and will be allowed to tell the jury that Quake was before the Patent Office when the

Ismagilov patents were first examined. D.I. 378 at 2-3.




                                                 -6-
  RLF1 20244972v.1
Case 1:15-cv-00152-RGA Document 423 Filed 11/02/18 Page 9 of 9 PageID #: 37363



                                            RICHARDS, LAYTON & FINGER, P.A.

                                            /s/ Frederick L Contrell, III
                                            Frederick L. Cottrell, III (#2555)
                                            Jason J. Rawnsley (#5379)
                                            One Rodney Square
Of Counsel:                                 920 North King Street
                                            Wilmington, DE 19801
TENSEGRITY LAW GROUP LLP                    (302) 651-7700
                                            cottrell@rlf.com
Matthew Powers                              rawnsley@rlf.com
(matthew.powers@tensegritylawgroup.com)
Robert Gerrity                              Attorneys for 10X Genomics, Inc.
(robert.gerrity@tensegritylawgroup.com)
555 Twin Dolphin Drive
Suite 650
Redwood Shores, CA 94065
Tel: (650) 802-6000

Azra Hadzimehmedovic
(azra@tensegritylawgroup.com)
8260 Greensboro Dr.
Suite 260
McLean, VA 22102-3848
Tel: (650) 802-6000

IRELL & MANELLA LLP

David I. Gindler (dgindler@irell.com)
Alan J. Heinrich (aheinrich@irell.com)
Lauren N. Drake (ldrake@irell.com)
Elizabeth C. Tuan (etuan@irell.com)
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
(310) 277-1010

Michael H. Strub, Jr. (mstrub@irell.com)
Dennis J. Courtney (dcourtney@irell.com)
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660
Tel: (949) 760-0991

Dated: November 2, 2018




                                           -7-
  RLF1 20244972v.1
